Citation Nr: 0211216	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  00-04 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


(The issues of entitlement to an increased evaluation for 
residuals of a brain concussion and service connection for 
bilateral knee disability, a lumbar spine disability, and a 
cervical spine disability will be the subject of a later 
decision).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from May 1961 to June 1964.

This appeal arises from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which denied entitlement to 
service connection for bilateral hearing loss and tinnitus.  
The veteran appealed this decision.

It is noted by the Board of Veterans' Appeals (Board) that 
the RO also denied entitlement to service connection for nose 
and dental disabilities in the October 1999 rating decision.  
This decision was timely appealed by the veteran.  However, 
at his hearing on appeal in May 2000, the veteran withdrew 
the issue of entitlement to service connection for a dental 
disability and this issue is no longer in appellate status.  
In a rating decision of December 2001, the RO granted service 
connection for the veteran's nose disability (that is, 
residuals of a nasal fracture).  The veteran was informed of 
this decision and that it was a full grant of all benefits 
sought on appeal regarding this issue.  He has not expressed 
any disagreement with this determination.  It is determined 
by the Board that the December 2001 decision was a full grant 
of all benefits sought on appeal regarding entitlement to 
service connection for a nose disability and this issue is no 
longer in appellate status.

The Board is undertaking additional development on the matter 
of the veteran's claims for entitlement to an increased 
evaluation for residuals of a brain concussion and service 
connection for bilateral knee disability, a lumbar spine 
disability, and a cervical spine disability, pursuant to 
authority granted by 67 Fed.Reg. 3,009-3,104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed.Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
this issue.

In June 2000 and January 2002, the veteran raised the issue 
of entitlement to service connection for hemorrhoids.  In 
January 2002 he also raised the issue of service connection 
for asbestosis.  A review of the claims file reveals that the 
RO has not issued a decision regarding these issues.  The 
Board finds that they are not properly before the Board at 
the present time and that they are not inextricably 
intertwined with the issues on appeal.  Therefore, the issues 
are referred to the RO for the appropriate action.

A hearing was held before a traveling member of the Board 
sitting at the RO in March 2002.  The member who conducted 
this hearing will make the final determination in this case.  
See 38 U.S.C.A. § 7102(a) (West 1991).


FINDINGS OF FACT

1.  All evidence required for an equitable determination on 
the issues decided below has been obtained.

2.  The lay and medical evidence has attributed the veteran's 
current bilateral hearing loss and tinnitus to his in-service 
noise exposure.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was incurred as a 
result of his military service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.385 (2001); 66 Fed.Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.159).

2.  The veteran's tinnitus was incurred as a result of his 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303 (2001); 66 
Fed.Reg. 45620, 45630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A review of the veteran's Department of Defense (DD) Form 214 
indicates that his primary military specialty was combat 
engineer, which reportedly was the civilian equivalent of a 
"Blaster & Powerman."  The veteran's military entrance 
examination of May 1961 failed to indicate any abnormality 
associated with his ears or hearing acuity; whispered voice 
hearing was 15/15 bilaterally. 

Service medical records reveal that the veteran was 
hospitalized in May and June 1964 after he had been in an 
automobile accident and sustained facial injuries.  Maxillary 
fractures were noted and reduction of these fractures was 
attempted.  However, the veteran developed cerebrospinal 
rhinorrhea and surgery was halted.  Approximately eight days 
later, this rhinorrhea had resolved and closed reduction of 
the fractures was completed.  The final diagnoses were 
bilateral fracture of the maxilla and fracture of the 
cribriform plate.

The veteran underwent a private neurological examination in 
November 1964.  He initially denied any hearing disturbances, 
but then noted that other people told him that he was hard of 
hearing.  He indicated that he now worked in a hammer mill 
and felt this may be the cause of his hearing difficulty.  

A VA neurological examination was given to the veteran in 
August 1998.  His complaints included not being able to hear 
well.  The diagnosis was postconcussional syndrome with 
headache and cognitive function deficits.

On a VA neurological examination of May 1999, the veteran's 
complaints included experiencing tinnitus and decreased 
hearing acuity since his in-service head injury.  The 
diagnosis was post concussion syndrome with memory loss, 
sleep impairment, decrease in work efficiency, inability to 
perform simple tasks, and symptoms of anxiety.

Several lay statements were received from family and co-
workers.  These statements discussed the veteran's mental 
acuity problems, but failed to discuss his problems with his 
hearing or tinnitus.

In a notice of disagreement received in December 1999, the 
veteran alleged his hearing problems started during service.  
At his hearing on appeal in May 2000, the veteran reported 
that he was unable to hear and understand his supervisor at 
work.  He asserted that not too long after his separation 
from the military he began to have problems hearing normal 
conversation.  The veteran alleged that his hearing had 
gotten worse over the years.  He noted that he was seen by an 
audiologist every year and has been told he had bad hearing 
and should use ear plugs.  The veteran asserted that he was 
not seen for his hearing loss by a healthcare profession 
until three or four years after his separation from the 
military.  It was the veteran's opinion that his hearing loss 
and tinnitus had been caused by his firing weapons during 
military service without the use of ear plugs. 

E.R. Brown, M.D., prepared a letter dated in June 2000 that 
reported the veteran's military history to include noise 
exposure as a fifty caliber machine gun operator, automatic 
(M-16) gun operator, and combat engineer demolition 
specialist.  It was also noted that the veteran had not been 
furnished or used hearing protection during these activities.  
Dr. Brown opined that it was at least as likely as not that 
the veteran's tinnitus and bilateral hearing loss were 
associated with his job in military service.  In a separate 
letter dated in June 2000, Steven K. Sewell, M.D., noted a 
similar history and medical conclusion.

A VA ear, nose, and throat (ENT) examination of May 2000 
noted an impression of possible hearing loss with tinnitus.  
This examination report failed to indicate any related 
history regarding the veteran's hearing loss or tinnitus.  
Another VA ENT examination was given to the veteran in 
January 2001 by the same VA physician.  At that time, this 
physician indicated that the veteran's medical history was 
exactly as it was stated in his last examination report but 
also that he did not have the veteran's records to review.  
However, the new report noted the veteran's claim that he had 
tinnitus before he left military service and he did not 
notice his hearing loss until a few years after his 
separation from the military.  It was noted that recent 
audiometric testing had revealed high frequency hearing loss 
and asymmetric discriminations.  The impression was that the 
veteran probably had a hearing loss related to his 
occupational military exposure and tinnitus probably related 
to the military service and his in-service automobile 
accident.  However, this examiner recommended that the 
adjudicator review the record to see if there was any 
evidence of a hearing test conducted after the automobile 
accident.

A VA hearing examination was provided to the veteran in 
February 2001.  The veteran complained of difficulty hearing 
and constant tinnitus.  He reported military, occupational, 
and recreational noise exposure.  During his military 
service, the veteran was exposed to demolition, artillery, 
small arms fire, and machine gun fire.  After his separation, 
he worked in a paper mill for thirty years and was exposed to 
occupational noise; however, he claimed that he had worn 
hearing protection while at work.  The results of the 
audiometric testing revealed:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
10
10
-
20
55
45
-
-
LEFT
-
10
10
-
15
50
40

-

Hearing acuity in the right ear was noted to average 32 at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz; and in the left 
ear the average was 29.  Speech recognition, using the 
Maryland CNC scale, was 100 percent in the both ears.  The 
diagnosis was bilateral, mild to moderate high frequency 
sensorineural hearing loss.  It was examiner's impression 
that this hearing loss was as likely as not to have been 
caused by noise exposure sustained during veteran's military 
service.

In an addendum to the February 2001 hearing examination, the 
VA audiologist indicated that the audiometric test results 
noted at the time of the veteran's entrance into active 
service had been normal.  He commented that there were no 
audiometric results available from the time of the veteran's 
separation from the military.  It was his opinion that until 
there was objective audiometric evidence of normal hearing at 
the time of the veteran's separation from the military, he 
could not absolutely state that there was no connection of 
hearing loss due to service-related noise exposure.

At his Board hearing in March 2002, the veteran testified 
that he had been a combat engineer during his military 
service.  This occupational specialty required him to use a 
lot of explosives as a demolition expert.  During these 
demolitions, the veteran reportedly never used hearing 
protection.  He first noticed his hearing loss and tinnitus 
after his in-service head injury.  The veteran claimed that 
his hearing loss had gotten worse over the years.  


II.  Analysis

Initially, the Board is satisfied that all relevant facts, 
regarding the issues discussed below, have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to assist.  See 38 
U.S.C.A. §§ 5103, 5103A, 66 Fed.Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  It is recognized by 
the Board that the provisions of 38 U.S.C. § 5103A (duty to 
assist) did not become effective until the fall of 2000.  VA 
considered these provisions in the supplemental statement of 
the case (SSOC) issued in December 2001.  VA also had the 
opportunity to apply the duty to assist provisions found at 
38 U.S.C.A. § 5107(b) (West 1991) that existed prior to 
November 2000 as indicated in the statement of the case (SOC) 
issued in December 1999.  Therefore, the development 
conducted by VA in this case fully meets the requirements of 
the old provisions of 38 U.S.C.A. § 5107 and the new 
provisions of 38 U.S.C.A. § 5103A.  

The Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA), that is, the provision of 38 U.S.C.A. §§ 5103 
and 5103A, does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001).  

VA has also complied with notification requirements of 
38 U.S.C.A. §§ 5103(a) and 5103A(b)(2).  This was 
specifically addressed in a letter issued to the veteran in 
July 2001.  VA informed the veteran of the actions he must 
take and the type of evidence required in order to establish 
his claim for service connection.  He was also informed of 
the actions VA would complete in his behalf.  In the SOC of 
December 1999 and the SSOC of December 2001, VA specifically 
notified the veteran of the evidence that it had considered.  
Thus, the requirements of 38 U.S.C.A. § 5103A have been met.  

Based on the favorable decisions noted below, the Board finds 
that all records pertinent to the claims of entitlement to 
service connection in the possession of the Federal 
government have been obtained, to include service medical 
records.  The veteran has not indicated that his hearing loss 
and tinnitus are treated at a VA facility.  While the veteran 
testified that he has received private audiological testing 
and been awarded Social Security Administration (SSA) 
disability benefits, the Board finds that the evidence of 
record is sufficient for a fully favorable decision at this 
time.  Thus, development of this evidence would only lead to 
unnecessary delays in a favorable decision.  Finally, the 
veteran was afforded multiple VA compensation examinations in 
regards to the current claims for service connection.  These 
examiners provided evidence on the veteran's current 
audiological problems, referenced an accurate description of 
his medical history, and provided opinions regarding the 
etiology of his hearing loss and tinnitus.  Therefore, these 
examinations are fully adequate for providing evidence 
regarding the existence and etiology of any current disorder.  
Thus, further development of the medical evidence is not 
warranted under the provisions of 38 U.S.C.A. §§ 5107 or 
5103A.  

The veteran was provided with the opportunity to present oral 
testimony at a hearing on appeal in May 2000 and at a Board 
hearing in March 2002.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  
38 U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Turning to the merits of the claim, the veteran has presented 
lay evidence of noise exposure during his military service.  
However, he has not reported consistent dates of onset for 
his hearing loss and tinnitus.  It is noted by the Board that 
the veteran is currently service-connected for residuals of a 
brain concussion to include dementia.  Based on this 
disability, he has been found by VA to be incompetent to 
handle his monetary benefits.  As it is clear that the 
veteran has a significant problem with dementia and his 
memory, the Board will resolve any doubt about his claimed 
onset of hearing loss and tinnitus in his favor.  See 
38 U.S.C.A. § 5107(b).  Thus, the lay evidence will be 
interpreted to indicate an onset during his military service.

There are multiple medical opinions of record discussing the 
etiology of the veteran's tinnitus.  Both a VA ENT examiner 
in January 2001 and a VA audiologist in February 2001 
associated the veteran's current tinnitus to his in-service 
noise exposure.  Their opinions are supported by the opinions 
of the veteran's private physicians provided in June 2000.  
There is no other medical opinion of record that has 
discussed the etiology of the veteran's tinnitus.  Thus, the 
preponderance of the lay and medical evidence establishes 
that the veteran's tinnitus was incurred as a result of his 
in-service noise exposure and he is entitled to the award of 
service connection for this disorder.

A review of the audiometric testing of February 2001 
indicates that the veteran has a recognizable bilateral 
hearing loss for VA purposes under the provisions of 
38 C.F.R. § 3.385.  It is conceded by the Board, that based 
on the veteran's military occupational specialty as a combat 
engineer, he was exposed to significant noise from demolition 
and weapons fire.  The ENT examiner of January 2001 
apparently related the veteran's bilateral hearing loss to 
his military experiences, but indicated that this opinion 
could not be conclusive without audiometric evidence of a 
hearing deficit at the time of the veteran's separation.  The 
VA audiologist also found a medical nexus between the 
veteran's current hearing loss and his reported in-service 
noise exposure.  However, the audiologist was adamant in his 
opinion of April 2001 that an in-service nexus could not be 
refuted unless normal hearing acuity could be shown by 
audiometric testing at the time of separation.  The VA 
audiologist's opinion is supported by the private physicians' 
opinions expressed in June 2000.  Based on this evidence, the 
Board finds that the preponderance of the medical evidence 
supports a nexus between the veteran's in-service noise 
exposure and his current bilateral hearing loss.  Under such 
circumstances, service connection must be awarded.

Based on the above analysis, the Board finds that the medical 
evidence has established that the veteran's current bilateral 
hearing loss and tinnitus are the result of his in-service 
noise exposure.  Therefore, his bilateral hearing loss and 
tinnitus must be found to be service-connected.  In reaching 
this decision the Board considered the doctrine of reasonable 
doubt and resolved all such doubt in the veteran's favor.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



